Citation Nr: 0407243	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  96-37 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New York, New York



THE ISSUE

Entitlement to service connection for claimed asbestosis.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran served with the Merchant Marine during World War 
II.  A DD Form 214 shows the following dates as the veteran's 
periods of active duty for VA benefit purposes:  December 12, 
1944 to January 11, 1945 (for service aboard the vessel 
Marine Devil); January 12, 1945 to January 29, 1945 for 
service aboard the vessel, Marine Devil); March 5, 1945 to 
April 11, 1945 (for service aboard the vessel, Great 
Republic); and May 8, 1945 to June 5, 1945 (for service 
aboard the vessel, Sea Owl).  Another DD Form 214 also shows 
service in the Merchant Marines from September 1945 to 
December 1946 with service aboard the vessel, Gauntlet, from 
September 17, 1945 to November 16, 1945.  

The veteran also had active duty from November 1952 to 
October 1954 in the United States Army.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the RO.  

In April 1999, the veteran failed to report for a hearing at 
the RO scheduled at his request.  In January 2001, the 
veteran withdrew his request for a personal hearing.  

The case was remanded by the Board to the RO in March 2001 
for additional development of the record.  



FINDING OF FACT

The veteran is not shown to have a current lung disorder that 
was present earlier than many years after service or that 
otherwise was related to claimed exposure to asbestos or any 
other incident during service.  



CONCLUSION OF LAW

The veteran does not have lung disability due to asbestos 
exposure or other disease or injury that was incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.7(x)(15), 3.102, 
3.303, 3.304(d) (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is claiming service connection for asbestosis due 
to exposure to asbestos during service in the Merchant 
Marines.  The evidence of record indicates that he did serve 
aboard ships during service in the Merchant Marine.  

The veteran's service medical records do not contain any 
reference to a lung disorder, including asbestosis.  
Additionally, the veteran himself has not presented any 
evidence that a lung disorder was present during service.

The initial indication of a disorder involving the lungs is 
contained in medical records from November 1984.  At that 
time, the veteran complained of having had chest congestion 
and dry cough for one week.  The diagnosis was that of 
bronchitis.  The impression was that of chronic obstructive 
pulmonary disease (COPD), clinical and bronchitis.  A chest 
x-ray study noted that examination of the chest in multiple 
projections demonstrated no abnormalities of the heart or 
lungs.  A follow-up chest x-ray study in December 1984 was 
also negative.  

Chronic bronchitis was noted in 1987.  Chronic obstructive 
lung disease was noted in a January 1989 VA discharge 
summary.  COPD was again noted in a November 1991 VA hospital 
discharge summary.  At that time, it was noted that the 
veteran had smoked for many years.  On chest x-ray study, 
there was no evidence of pneumonia, infiltrates or effusion.  

The veteran has submitted a June 1995 private medical 
statement in which it was indicated that a chest x-ray study 
showed bilateral pleural thickening consistent with the 
diagnosis of pleural asbestosis.  

An April 1996 VA chest x-ray report noted mild peribronchial 
cuffing consistent with COPD, normal chest x-ray otherwise.  
No calcified pleural plaques.  

A June 1996 private pulmonary function examination report 
noted findings consistent with combined mild obstructive and 
severe restrictive defects.  Specifically, a review of the 
pulmonary function test results indicated an abnormally 
decreased FVC as well as a decreased FEV/FVC.  

The results were noted to be consistent with a combined 
obstructive/restrictive disorder.  The examiner concluded 
that the veteran had a combined mild obstructive and severe 
restrictive pulmonary deficit.  

A diagnosis of COPD was again noted in outpatient treatment 
records from 1997.  Asbestosis was also noted in some 
outpatient treatment reports.  

The record also contains a computerized tomography (CT) 
examination of the chest from November 1997.  The impression 
included that of (1)  Reticular nodular changes, demonstrated 
in a segmental pattern, involving portions of the left upper 
lobe and lingula, as well as portions of the right middle 
lobe.  There was associated bronchovascular thickening.  The 
changes were nonspecific, and might have represented residua 
of infectious or inflammatory processes; (2) a spiculated 
nodular density measuring 2.0 by 1.0 cm in the left upper 
lobe anteriorly which might have represented nodular pleural 
thickening; however, a pulmonary nodule was not excluded, and 
follow-up was recommended.  

A follow-up CT examination of the chest was conducted in 
October 1998.  The impression was that of some interstitial 
changes in the lungs but no evidence of acute infiltrate or 
mass or any significant lymphadenopathy.  

In January 1999, the veteran was admitted to a VA facility 
with complaints of shortness of breath.  The records show 
that he suffered from an acute exacerbation of COPD.  It was 
noted that the veteran had a history of asbestosis and COPD.  
The radiological reports from January 1999 noted increased 
bilateral markings.  

In an April 2000 VA examination report, the examiner 
indicated that a review of the claims file did not show any 
definitive report diagnosing his condition as asbestosis.  
The examiner also noted that the recent x-ray studies failed 
to reveal any plaques or evidence of asbestosis.  It was 
opined that the veteran currently had chronic obstructive 
pulmonary disease (COPD), pushed by his smoking and, without 
x-ray or biopsy, a diagnosis of asbestosis could not be made.  

A May 2000 private medical statement indicated that there was 
no current evidence of asbestosis and the diagnosis was that 
of COPD secondary to cigarette smoking.  The physician noted 
that, although the veteran had a significant history of 
asbestos exposure while in the military, he found no evidence 
at present of asbestosis; that is, there were no pleural 
plaques or significant interstitial changes on chest x-ray 
study or Velcro rales.  

The results of May 2000 pulmonary function testing noted an 
impression consistent with moderate chronic bronchitis and 
emphysema.  

Pursuant to directives set forth in the Board's March 2001 
remand, the veteran was afforded another VA respiratory 
examination in May 2002.  The veteran reported a long history 
of chronic obstructive pulmonary disease.  The veteran 
indicated that he was diagnosed with asbestosis in 2000.  

On examination of the lung, there were increased breath 
sounds at the bases, otherwise, no signs of wheezing or 
rales.  The examiner found that there were no signs of 
underlying restrictive disease, kyphoscoliosis or pectus 
excavatum.  The examiner also noted that a CT scan of August 
2000 reported no suspicious parenchymal lesions or obvious 
pleural calcifications.  

The examiner noted that, according to the most recent 
computed tomographic scan, there were no obvious signs of 
clinical asbestosis.  

In April 2003, the Board requested a medical opinion from the 
Veteran's Health Administration (VHA) with regard to the 
veteran's claim of service connection for asbestosis in light 
of the conflicting medical evidence as noted hereinabove.  

In a May 2003 response, a board certified pulmonologist 
employed as the Assistant Chief of Medical Service at the 
Central Arkansas Veteran's Healthcare System reviewed the 
evidence of record and provided the following opinion:

It appear[ed] from the record that the 
appellant had a PA chest x-ray 
interpreted on June 27, 1995 by Dr. Alvin 
J. Schonfeld, a B reader as "bilateral 
pleural thickening" and then 
"consistent with pleural asbestosis."  
This film was not available for my 
review.  I will point out that the 
appellant has had several PA and lateral 
chest x-rays following this 
interpretation in 1995 where no pleural 
thickening was identified.  More damaging 
for his alleged "pleural asbestosis" 
[was] that he ha[d] had two CAT scans of 
the chest, the first on November 6, 1997 
and subsequently, on October 23, 1998, 
both of which showed no significant 
pleural thickening or pleural plaques or 
calcifications.  All of which would be 
expected if one had "pleural 
asbestosis."  The computerized axial 
tomography scan of the chest [was] 
extremely more sensitive and specific for 
pleural abnormalities than a routine 
chest x-ray.  

The appellant apparently had pulmonary 
functions in 1996.  There were 
interpreted by Dr. Michael Goldstein.  He 
reported "findings consistent with mild 
obstructive and severe restrictive 
defect;" however, the time and place of 
the interpreted study and the actual 
numbers [were] not given.  It [was] worth 
noting that on his x-rays there [was] no 
evidence of volume loss but evidence of 
volume expansion suggesting that severe 
restrictive abnormality [was] not 
present.  [The doctor quoted] from a 
chest x-ray on November 3, 1999, [noting] 
flattening of the diaphragm and increased 
AP diameter consistent with chronic 
obstructive lung disease.  Again, no 
pleural disease was noted.  Severe 
restrictive physiology would produce a 
reduced lung volume and not increased 
lung volume.  Patient had some pulmonary 
function tests in December 1996 with 
numbers available.  His force vital 
capacity was 1.75 L or 45 % of predicted 
value and FEV 1 of 0.96 L or 28% of 
predicted value with a ratio of 55%.  
While on the surface without taking into 
account radiographic features or physical 
examination, one might interpret this as 
combined obstructive and restrictive 
defects.  It [was] perfectly compatible 
with primarily obstructive defects with 
or without some chest wall abnormality.  

On both of the CAT scans obtained in 1997 
and 1998, years after the 1995 
interpretation of "pleural asbestosis," 
not only did the patient not have 
significant pleural disease but he did 
not have significant interstitial 
disease.  There were some reticular 
nodular changes seen only in the portions 
of the left upper lobe, the lingular and 
the right middle lobe and in no other 
locations.  This would be inconsistent 
with expected patterns with asbestosis.  

In summary, because there [were] more 
objective evaluations for pleural disease 
in 1997 and 1998, [the doctor could] 
easily attest that there [was] no 
evidence to confirm the impression of 
"pleural asbestosis" reported in 1995.  
The physiological changes [could] all be 
explained by chest wall abnormalities 
(obesity) and obstructive airway disease 
from chronic obstructive pulmonary 
disease.  CAT scans also [did] not 
suggest interstitial disease.  In fact, 
his radiographs [were] more compatible 
with chronic obstructive lung disease.  
On the basis of the above findings, [the 
doctor] [found] no merit for the 
diagnosis pleural or pulmonary 
asbestosis. 

Pertinent laws and regulations provide that service 
connection may be granted for disability resulting from 
disease or injury incurred in the line of duty or for 
aggravation of a pre-existing injury suffered, or disease 
contracted in the line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2003). 

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA's Manual 21-1, Part VI, 
para. 7.21 (October 3, 1997) contains guidelines for the 
development of asbestos exposure cases.  Part (a) in essence 
acknowledges that inhalation of asbestos fibers can result in 
fibrosis and tumors, and produce pleural effusions and 
fibrosis, pleural plaques, mesotheliomas of the pleura and 
peritoneum, and cancer of the lung, gastrointestinal tract, 
larynx, pharynx and urogenital system (except the prostate), 
with the most common resulting disease being interstitial 
pulmonary fibrosis (asbestosis).  Also noted is the increased 
risk of bronchial cancer in individuals who smoke cigarettes 
and have had prior asbestos exposure.  

VA's Manual 21-1, Part VI, para. 7.21(b) (October 3, 1997) 
pertains to occupational exposure, and acknowledges that high 
exposure to asbestos and a high prevalence of disease have 
been noted in insulation and shipyard workers.  Noted is that 
the latent period varies from 10-to-45 or more years between 
first exposure and development of disease.  Also of 
significance is that the exposure to asbestos may be brief 
(as little as a month or two) or indirect (bystander 
disease).  VA's Manual 21-1, Part VI, para. 7.21(c) (October 
3, 1997) provides that the clinical diagnosis of asbestosis 
requires a history of exposure and radiographic evidence of 
parenchymal lung disease.  

VA's Manual 21-1, Part VI, para. 7.21(d) (October 3, 1997) 
provides that VA must determine whether military records 
demonstrate evidence of asbestos exposure in service; whether 
there is pre-service and/or post-service evidence of 
occupational or other asbestos exposure; and then make a 
determination as to the relationship between asbestos 
exposure and the claimed diseases, keeping in mind the 
latency and exposure information pertinent to the veteran.  
See also VAOPGCPREC 4-2000 (April 13, 2000), published at 65 
Fed Reg. 33422 (2000); Ashford v. Brown, 10 Vet. App. 120, 
123-24 (1997).  

In this matter the veteran asserts that he was exposed to 
asbestos in service and had since developed a lung disorder, 
including asbestosis, as a result thereof.  

Specifically, it is maintained that the exposure primarily 
occurred while performing his duties aboard U.S. Naval ships 
during his period of active military service as a Merchant 
Marine.  Even assuming that the veteran's lay statement as it 
relates to his combat status could be considered 
satisfactory, credible lay evidence of in-service asbestos 
exposure, 38 U.S.C.A. § 1154(b);  Collette, supra, the 
medical record cannot serve to establish that the veteran's 
current lung condition is related to any such exposure or 
other disease or injury in service.  See Libertine v. Brown, 
9 Vet. App. 521, 524 (1996).  

In this context, the medical evidence reflects that the 
existence of a current lung disorder, to include COPD has 
been established.  However, until a recent Veterans' Health 
Administration opinion was obtained in April 2003, it was not 
entirely clear as to whether the veteran's lung disorder was 
more related to the claimed asbestos exposure during service.  

The April 2003 opinion, however, clarified this question.  
The doctor opined that the veteran likely did not suffer from 
current lung disability due to asbestos exposure during 
service.  

The doctor provided the following rationale for his opinion.  
The pulmonology specialist noted that the CAT scans in 1997 
and 1998 showed no significant pleural thickening or pleural 
plaques or calcifications.  All of which would be expected if 
one had "pleural asbestosis."  The doctor further explained 
that computerized axial tomography scan of the chest was 
extremely more sensitive and specific for pleural 
abnormalities than a routine chest x-ray.  

The doctor noted that, on both of the CAT scans obtained in 
1997 and 1998, years after the 1995 interpretation of 
"pleural asbestosis", not only did the veteran not have 
significant pleural disease but he did not have significant 
interstitial disease.  There were some reticular nodular 
changes seen only in the portions of the left upper lobe, the 
lingular and the right middle lobe and in no other locations.  
This was noted to be inconsistent with expected patterns with 
asbestosis.  

The pulmonary expert summarized that, because there were more 
objective evaluations for pleural disease in 1997 and 1998, 
he could easily attest that there was no evidence to confirm 
the impression of "pleural asbestosis" reported in 1995.  

The physiological changes, in his opinion, could all be 
explained by chest wall abnormalities (obesity) and 
obstructive airway disease from chronic obstructive pulmonary 
disease.  The doctor also noted that the CAT scans also did 
not suggest interstitial disease, and noted that in fact, his 
radiographs were more compatible with chronic obstructive 
lung disease.  The pulmonology specialist concluded that he 
could find no merit for the diagnosis pleural or pulmonary 
asbestosis.  

The Board has given consideration to the veteran's contention 
that his current lung disorder is related to asbestos 
exposure in service.  However, as discussed hereinabove, this 
assertion alone cannot serve to prove that the veteran's lung 
disorder was caused by service.  While the veteran is 
competent to describe the symptoms and events he experience 
during service, he is not competent to proffer a medical 
diagnosis or a medical opinion regarding the etiology of his 
lung disorder.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In reaching the decision in this case, the Board has 
considered the matter of the resolution of reasonable doubt 
in favor of the veteran.  However, application of the 
benefit-of-the-doubt doctrine rule is only appropriate when 
the evidence is evenly balanced or in relative equipoise.  
Gilbert v. Brown, 5 Vet. App. 49, 53-56 (1990).  

Such is decidedly not the case in this instance where, as 
reported earlier, the competent medical evidence of record 
does not establish that it is at least as likely as not that 
the veteran's lung disorder is related to asbestos exposure 
or any other incident of service.  

Finally, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA) of 2000, which has 
since been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective on November 9, 2000.  

The Board finds that VA's duties pursuant to VCAA have, 
essentially, been fulfilled.  First, VA has a duty to notify 
the appellant of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 
5103.  

The record shows that the veteran was notified of the RO's 
decision.  The RO's decision, Statement of the Case, 
Supplemental Statement of the Case and letters, informed him 
of the evidence needed to support his claim.  The Board 
concludes that the discussions in the RO's decision, 
Statement of the Case and Supplemental Statement of the Case 
informed the veteran of the information and evidence needed 
to substantiate his claim and complied with VA's notification 
requirements.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  The veteran has not referenced any unobtained, 
obtainable, evidence that might aid his claim.  

Hence, the Board finds that VA has fulfilled any duty to 
notify the veteran as to the laws and regulations governing 
his appeal, to provide notice as to the type of evidence 
necessary to reopen the claims, to provide notice of his 
responsibility to provide evidence, and to provide notice of 
the actions taken by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

Although VA has a duty to assist the veteran in the 
development of his claim, that duty is not "a one-way 
street."  If a claimant wishes help, he cannot passively 
wait for it.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  In this case, the Board finds that VA has done 
everything reasonably possible to assist the veteran.  He was 
advised of the evidence necessary to substantiate his claim.  

In this regard, the Board notes that, by virtue of a March 
2001 letter issued during the pendency of the appeal, and 
pursuant to directives set forth in the March 2001 Board 
remand, the veteran and his representative have been advised 
of the law and regulations governing his claim, and have been 
given notice of the information, medical evidence, and/or lay 
evidence necessary to substantiate the claim.  

The RO has made reasonable efforts to obtain relevant records 
adequately identified by the veteran; in fact, it appears 
that all evidence identified by the veteran has been obtained 
and associated with the claims folder.  Furthermore, the 
veteran underwent VA examinations in conjunction with this 
appeal in April 2000 and May 2002.  Hence, the claim is ready 
to be considered on the merits.  

Hence, a remand for the RO to address the VCAA again would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

VA has satisfied its duties to notify and to assist the 
veteran in this case.  Further development and further 
expending of VA's resources is not warranted.  



ORDER

Service connection for asbestosis is denied.  



	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order." 
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



